                                                                                                    FILED
                                                                                           2019 Sep-18 PM 03:44
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
THE STANDARD FIRE                               )
INSURANCE COMPANY,                              )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )
                                                )   Case No.: 2:18-cv-01022-SGC
DONALD R. CARR, et al.,                         )
                                                )
       Defendants.                              )

                      MEMORANDUM OPINION & ORDER 1

       Pending before the undersigned is an unopposed motion for summary

judgment filed by defendant Wells Fargo Bank, National Association. (Doc. 46;

see Docs. 47-48). Also pending before the undersigned is a motion to approve a

proposed settlement between the plaintiff and defendant Donald R. Carr, filed by

Michael K. Beard, who serves as Mr. Carr’s appointed counsel and guardian ad

litem. (Doc. 48). For the reasons discussed below, both motions are due to be

granted and this action is due to be dismissed.

I. Background

       Mr. Carr owns a home in Adamsville, Alabama (the “Property”). (Doc. 46

at 2). Standard Fire issued an insurance policy to Mr. Carr, providing coverage for

1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 35). Federal subject matter jurisdiction in this action is
based on diversity of citizenship. (Doc. 1).
fire damage sustained by the Property and its contents (the “Insurance Policy”).

(Id. at 3). Wells Fargo Bank, National Association, holds a mortgage secured by

the Property (the “Mortgage”). (Id. at 2).

       A fire occurred at the Property on February 19, 2016. (Id. at 4). According

to Standard Fire, Donna K. McCullars, acting under a power-of-attorney granted

her by Mr. Carr, submitted one or more claims under the Insurance Policy on Mr.

Carr’s behalf for damage to the Property and personal property belonging to her

and Steve A. Millwood, allegedly located within the Property. (Doc. 1). 2 Wells

Fargo also submitted a claim to Standard Fire for damage to the Property. (Doc.

46 at 5). Faced with competing claims to proceeds of the Policy, Standard Fire

interpleaded the sum of $27,657.73, which represents the amount required to pay

off the Mortgage, pursuant to 28 U.S.C. § 1335. (Docs. 1, 5, 11, 13).

       Standard Fire also seeks declarations regarding coverage due Mr. Carr, Ms.

McCullars, and Mr. Millwood under the Insurance Policy, based in part on

misrepresentations made regarding the personal property alleged to have been

damaged by the fire. (Doc. 1). According to Standard Fire, much of the personal

property belonging to Ms. McCullars and Mr. Millwood had been removed from

the Property or sold before the fire. (Id.). Ms. McCullars and Mr. Millwood were

each indicted by the Jefferson County, Alabama Grand Jury on one count of arson

2
 Ms. McCullars represented to the undersigned that Mr. Carr adopted and raised her from birth.
Mr. Millwood is or was married to Ms. McCullars.
                                              2
and one count of insurance fraud related to the fire. See State of Alabama v.

Millwood, 01-CC-2016-003670.00 at Doc. 2; State of Alabama v. McCullars, 01-

CC-2016-003671.00 at Doc. 2. Since Standard Fire brought suit in this district

court, Ms. McCullars and Mr. Millwood have pleaded guilty to the insurance fraud

charges, and the arson charges have been dismissed. See State of Alabama v.

Millwood, 01-CC-2016-003670.00 at Doc. 70; State of Alabama v. McCullars, 01-

CC-2016-003671.00 at Docs. 39; 47.

      The undersigned appointed Mr. Beard to serve as counsel and guardian ad

litem for Mr. Carr after determining Mr. Carr is not capable of protecting his

interests in this action. (Docs. 32, 41). Mr. Beard, on behalf of Mr. Carr, has

asserted a counterclaim against Standard Fire, alleging any wrongful acts

committed by Ms. McCullars and Mr. Millwood should not be imputed to Mr. Carr

and that as an innocent insured Mr. Carr is entitled to benefits recoverable under

the Insurance Policy. (Doc. 40).

II. Relevant Procedural History

      Ms. McCullars and Mr. Millwood, proceeding pro se, appeared in this action

initially but subsequently failed to appear at multiple settings where their presence

was required. These failures are documented in an order dated January 24, 2019.

(Doc. 41). That order advised Ms. McCullars and Mr. Millwood their failure to

appear at future settings could result in their dismissal from this action without

                                         3
further notice. (Id.). Orders entered in this action have been sent to Ms. McCullars

and Mr. Millwood through both the United States Postal Service and e-mail. The

physical address and e-mail addresses to which orders have been sent were

provided to the court by Ms. McCullars and Mr. Millwood. 3 The undersigned has

confirmed the accuracy of the addresses on multiple occasions and also confirmed

that e-mail is the best way to deliver notices regarding this case to Ms. McCullars

and Mr. Millwood.

       Ms. McCullars and Mr. Millwood have failed to participate in these

proceedings beyond failing to appear at settings in the case. Neither of these

defendants participated in the planning meeting conducted pursuant to Rule 26 of

the Federal Rules of Civil Procedure, (Doc. 44 at 1), or responded to Wells

Fargo’s motion for summary judgment (Doc. 47).4

       The motion for summary judgment filed by Wells Fargo and the motion for

approval of a proposed settlement filed on Mr. Carr’s behalf were set for hearing

on August 20, 2019. (Doc. 49). Each party was required to attend the hearing

through counsel or, if not represented by counsel, on his or her own behalf. (Id.).

The parties were also warned the consequence of a failure to appear would be

dismissal from this action without further notice. (Id.). The hearing was reset for


3
  Ms. McCullars and Mr. Millwood provided the same physical address.
4
  Likewise, neither Standard Fire nor Mr. Carr responded to Wells Fargo’s motion for summary
judgment. (Doc. 47).
                                             4
Monday, September 9, 2019, after Mr. Beard informed the undersigned Mr. Carr

was unable to be present on August 20, 2019 for health reasons. (Doc. 50). The

parties were again reminded attendance at the hearing was required and that failure

to attend would result in dismissal without further notice.     (Id.).   The order

resetting the hearing was served on Ms. McCullars and Mr. Millwood via Certified

Mail and e-mail at the addresses provided by these defendants. (Id.). The court

received a return receipt for the order sent to Mr. Millwood by Certified Mail.

(Doc. 51). The order sent to Ms. McCullars by Certified Mail was returned to the

court as undeliverable on the date of the hearing. (Doc. 52).

      On the morning of the hearing, which was scheduled to begin at 10:00 A.M.,

the undersigned received a phone call from Mr. Beard, stating he had just learned

from Ms. McCullars that Mr. Carr had been hospitalized over the weekend and

would not be able to attend the hearing. Ms. McCullars and Mr. Millwood did not

attend the hearing, either.




                                         5
III. Wells Fargo’s Motion for Summary Judgment

       A. Facts 5

       Wells Fargo seeks entry of judgment in its favor based on the terms of the

Insurance Policy and the Mortgage. (Doc. 46). The Insurance Policy provides, “If

a mortgagee is named in this policy, any loss payable under Coverage A or B shall

be paid to the mortgagee and [the mortgagor/insured], as interests appear.” (Id. at

3). 6 It identifies Wells Fargo as the first and only mortgagee. (Id. at 4).

       The Mortgage provides that insurance proceeds “shall be applied to

restoration or repair of the Property, if the restoration or repair is economically

feasible and [Wells Fargo’s] security interest is not lessened,” but that “[i]f the

restoration or repair is not economically feasible or [Wells Fargo’s] security would

be lessened, the insurance proceeds shall be applied to the sums secured [under the

Mortgage], whether or not then due, with the excess, if any, paid to [Mr. Carr].”

(Id. at 3). The Mortgage also gives Wells Fargo the right of foreclosure upon the


5
  Given no party responded to Wells Fargo’s motion for summary judgment, the facts identified
by Wells Fargo as undisputed are deemed admitted. See Moore v. Jimmy Dean / Sara Lee
Foods, Inc., 2007 WL 9711997, at *1 (N.D. Ala. May 11, 2007) (holding that by failing to
respond to defendant’s motion for summary judgment, pro se plaintiff was deemed to have
admitted each of defendant’s allegations of undisputed fact). Nonetheless, the undersigned has
confirmed these facts are supported by the evidence of record, viewing that evidence in the light
most favorable to the non-movants and giving the non-movants the benefit of reasonable
inferences. See id. (doing the same); United States v. One Piece of Real Prop. Located at 5800
SW 74th Ave., Miami, Florida, 363 F.3d 1099, 1101-02 (11th Cir. 2004) (holding district court
cannot grant summary judgment by default but, rather, must consider whether motion is
supported by evidence and otherwise meritorious).
6
  Coverage A pertains to the Property. (Doc. 46-3 at 19).
                                               6
breach of any term, including the obligation to make loan payments when due. (Id.

at 5).    Mr. Carr defaulted on the Mortgage after the fire by failing to make

payments owed. (Doc. 46 at 5; Doc. 46-2 at 42-46). The amount required to pay

off the Mortgage at the time of the fire was $27,657.73 (Doc. 46 at 5).

         B. Standard of Review

         Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he [district] court

shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking

summary judgment bears the initial burden of informing the district court of the

basis for its motion and identifying those portions of the record the party believes

demonstrate the absence of a genuine dispute as to a material fact. Celotex Corp.,

477 U.S. at 323. If the moving party carries its initial burden, the non-movant

must go beyond the pleadings and come forward with evidence showing there is a

genuine dispute as to a material fact for trial. Id. at 324.

         The substantive law identifies which facts are material and which are

irrelevant. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the non-movant. Id. at 248. If the

evidence is merely colorable or not significantly probative, summary judgment is

                                            7
appropriate. Id. at 249-50 (internal citations omitted). All reasonable doubts about

the facts should be resolved in favor of the non-movant, and all justifiable

inferences should be drawn in the non-movant’s favor. Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

      “[T]he district court cannot base the entry of summary judgment on the mere

fact that the motion was unopposed, but, rather, must consider the merits of the

motion.” One Piece of Real Prop. Located at 5800 SW 74th Ave., Miami, Florida,

363 F.3d at 1101. A district court does this by ensuring the motion is supported by

evidentiary materials and that the standard for granting summary judgment is

otherwise satisfied. Id. at 1101-02.

      C. Discussion

      By interpleading the sum of $27,657.73, Standard Fire admitted it owes

these funds to a third party. See Gilbert v. Cong. Life Ins. Co., 646 So. 2d 592, 594

(Ala. 1994) (“By initiating an interpleader action, the stakeholder is admitting that

it holds funds that are not its own, but says that it owes those funds to an

undetermined party.”); Rush v. MetLife Bank, Nat. Ass’n, 2012 WL 5511043, at *4

(N.D. Ala. Nov. 9, 2012) (quoting Gilbert).         The question is which of the

defendants has the superior claim to the interpleaded funds.

      The above-quoted language contained in the Insurance Policy “is commonly

known as a ‘union,’ ‘standard,’ or ‘New York’ mortgage clause.” Standard Fire

                                         8
Ins. Co v. Knowles, 129 F. Supp. 3d 1271, 1278 (N.D. Ala. Sept. 15, 2015) (citing

Smith v. Aetna Ins. Co., 410 So. 2d 11, 12 (Ala. 1981); Norwest Mortgage v.

Nationwide Mut. Fire Ins. Co., 718 So. 2d 15, 17 (Ala. 1998)).           “ ‘[U]nder

Alabama law, [such a clause] constitutes a separate contract between a mortgagee

and an insurer.’” Id. (quoting Norwest Mortgage, 718 So. 2d at 17). “Said another

way, the clause ‘operates to create a separate and independent insurance of the

mortgagee’s interest in the property.’” Id. (quoting Smith, 410 So. 2d at 12). “As

to between the mortgagor/insured and the mortgagee, ‘[t]he mortgagee has the first

right to the insurance proceeds to the extent of the amount owing it by the insured,

not exceeding the total liability of the insurer under the policy; and the insured is

entitled to the balance of the amount of such liability.’” Id. (quoting Alabama

Farm Bureau Mut. Cas. Ins. Co. v. Williams, 530 So. 2d 1371, 1374 (Ala. 1988)).

      Because the Insurance Policy includes the type of clause discussed above

and identifies Wells Fargo as the first and only mortgagee, Wells Fargo is entitled

to the proceeds due under the policy to the extent of Mr. Carr’s remaining debt on

the Mortgage. The amount required to pay off the Mortgage at the time of the fire

was $27,657.73. Because this is the same sum that Standard Fire interpleaded,

Wells Fargo is entitled to the funds in their entirety.

      Wells Fargo is also entitled to the interpleaded funds pursuant to the terms of

the Mortgage.      The term “economically feasible” in a mortgage has been


                                           9
interpreted to mean economically reasonable or practicable. See Vongohren v.

Citimortgage, Inc., 2016 WL 739070, at *4 (D. Md. Feb. 25, 2016). Courts have

held that when a borrower is in default it is not economically feasible for a lender

to repair property in lieu of applying insurance proceeds to the outstanding loan

balance and that to require otherwise would lessen the lender’s security interest.

See, e.g., Everidge v. Wells Fargo Bank, 2015 WL 5786738, at *17 (M.D. Ga.

Sept. 29, 2015) (explaining that “ ‘[i]f [Wells Fargo] had permitted the insurance

proceeds to be used for reconstruction, it would have had to part with the security

of the cash payment already on hand, and would have had to defer indefinitely,

until construction was completed, its right to foreclose on the security of the real

property, both of which changes in its position would have constituted an

impairment of its security as a matter of law’”) (quoting Ford v. Mfrs. Hanover

Mortg. Corp., 831 F.2d 1520, 1524 (9th Cir. 1987), aff’d sub nom. Everidge v.

Wells Fargo Nat’l Ass’n, 654 F. App’x 479 (11th Cir. 2016). Accordingly, Wells

Fargo’s motion for summary judgment (Doc. 46) is due to be granted, and the

interpleaded funds are due to be paid to Wells Fargo in their entirety.

IV. Proposed Settlement Between Standard Fire and Mr. Carr

      “The general rule is that a court must give approval to a settlement when a

minor child or incapacitated person is involved.” Rivera v. Fast Eddie’s, Inc.,

2013 WL 12164682, at *1 (D.N.M. Mar. 18, 2013) (collecting authority), report

                                         10
and recommendation adopted, 2013 WL 12164756 (D.N.M. Mar. 19, 2013); see

also Eagan by Keith v. Jackson, 855 F. Supp. 765, 775-76 (E.D. Pa. 1994)

(determining source of court’s authority and, furthermore, obligation to approve

proposed settlement is court’s “inherent duty to protect the interests of minors and

incompetents that come before it”). The standard for approval is whether the

proposed settlement is in the best interests of the minor child or incapacitated

person. See Large v. Hayes by and through Nesbitt, 534 So. 2d 1101, 1105 (Ala.

1988) (holding court must determine whether settlement is in best interests of

minor before approving proposed settlement).

      Under the terms of the proposed settlement, Standard Fire would pay to Mr.

Carr the sum of $56,729.00, and Mr. Carr would waive any claim to the

interpleaded funds. (Doc. 48). This would resolve Standard Fire’s claims against

Mr. Carr and Mr. Carr’s counterclaim against Standard Fire.            (Id.).   The

undersigned heard from Mr. Beard, on Mr. Carr’s behalf, during the September 9,

2019 hearing. Mr. Beard explained the remaining benefits payable under the

Policy, less Wells Fargo’s mortgage, equals approximately $66,000.00.           The

proposed recovery by Mr. Carr would amount to approximately 85% of these

benefits.   Mr. Beard stated that given Standard Fire has at least a colorable

argument wrongful acts committed by Ms. McCullars should be imputed to Mr.

Carr under an agency theory, he believes the terms of the proposed settlement are


                                        11
favorable to Mr. Carr. He recommends approval of the proposed settlement to the

undersigned without reservation, provided that a conservator be appointed to

manage the settlement funds on Mr. Carr’s behalf.

       Based on Mr. Beard’s presentation during the September 9, 2019 hearing,

the undersigned finds the proposed settlement is reasonable and in Mr. Carr’s best

interests, provided a conservator is appointed to manage the settlement funds on

Mr. Carr’s behalf. The undersigned bases this condition of approval on Mr.

Beard’s recommendation and her own observations of Mr. Carr during a

November 1, 2018 status conference. During the September 9, 2019 hearing, Mr.

Beard indicated his willingness to seek appointment of a conservator to manage the

settlement funds on Mr. Carr’s behalf, and the undersigned will commit this task to

his charge. The undersigned has previously ordered Standard Fire to bear the

reasonable fees and expenses incurred by Mr. Beard, as Mr. Carr’s counsel and

guardian ad litem (Docs. 32, 41), and considers the fees and expenses incurred by

Mr. Beard in securing a conservator to come within the scope of those orders. 7

V. Ms. McCullars’ and Mr. Millwood’s Failure to Participate

       “Courts have the inherent authority to control the proceedings before them,

which includes the authority to impose ‘reasonable and appropriate’ sanctions.”

Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335 (11th Cir.

7
 To the extent there is any dispute regarding the fees and expenses owed by Standard Fire to Mr.
Beard, the undersigned retains jurisdiction to resolve the dispute.
                                              12
2002) (quoting Malautea v. Suzuki Co., Ltd., 987 F.2d 1536, 1545 (11th Cir.

1993)). “A court may appropriately sanction a party or attorney who ‘shows bad

faith by delaying or disrupting the litigation or by hampering enforcement of a

court order.’” Malautea, 987 F.2d at 1545-46 (quoting Hutto v. Finney, 437 U.S.

678, 689 (1978)); see also Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998)

(“The key to unlocking a court’s inherent power is a finding of bad faith.”).

      In addition to this inherent authority, Rule 16 of the Federal Rules of Civil

Procedure authorizes a court to enter a default judgment against a party sua

sponte, if the party fails to appear at a pretrial conference or fails to obey a pretrial

order. See FED. R. CIV. P. 16(f)(1)(A) and (C) (permitting sanctions authorized by

Fed. R. Civ. P. 37(b)(2)(A)(ii) – (vii)); FED. R. CIV. P. 37(b)(2)(A)(vi) (authorizing

entry of default judgment as sanction). Rule 16(f) sanctions “were designed to

punish lawyers and parties for conduct which unreasonably delays or otherwise

interferes with the expeditious management of trial preparation.”            Goforth v.

Owens, 766 F.2d 1533, 1535 (11th Cir. 1985). Imposition of a default judgment

sanction requires a finding that a party’s failure to comply with a court order was

willful or in bad faith. Malautea, 987 F.2d at 1532. Moreover, this sanction “is

appropriate only as a last resort, when less drastic sanctions would not ensure

compliance with the court’s orders.” Id.




                                           13
      The record in this case clearly demonstrates on the part of Ms. McCullars

and Mr. Millwood willful noncompliance with court orders and a general

unwillingness to participate in this case in any meaningful way. Notwithstanding

orders requiring their presence, they have failed to appear at multiple settings in

this case, and they otherwise have not prosecuted their claim to the interpleaded

funds or defended against Standard Fire’s allegations against them. (See Docs. 41;

Doc. 44 at 1; Doc. 47). Most recently, Ms. McCullars and Mr. Millwood failed to

appear at the September 9, 2019 hearing or advise the court they would not be able

to attend. The undersigned is satisfied these defendants were aware of the hearing.

The court received a Certified Mail return receipt for the order sent to Mr.

Millwood. (Doc. 51). Although the order sent to Ms. McCullars by Certified Mail

was returned to the court as undeliverable (Doc. 52), the order was also sent to Ms.

McCullars by e-mail. The undersigned has previously confirmed the accuracy of

Ms. McCullars’ e-mail address of record and that e-mail is the best way to deliver

notices regarding this case to her. (See Doc. 41). Moreover, the fact that Ms.

McCullars contacted Mr. Beard on the morning of the hearing to let him know Mr.

Carr would not be able to attend clearly demonstrates she was aware of the setting.

Ms. McCullars and Mr. Millwood were aware not only of the setting but also of the

consequences of failing to appear at the setting. (See Docs. 41, 49, 50). Based on

these facts, the undersigned finds the inconsistent participation of Ms. McCullars


                                        14
and Mr. Millwood in this action and the non-compliance of these defendants with

court orders has been deliberate and in bad faith.

      The undersigned also finds a sanction short of default judgment would not

serve the interests of justice. The undersigned has on multiple occasions pressed

upon Ms. McCullars and Mr. Millwood the consequences of failing to appear at

settings in this case. (Docs. 41, 49, 50). The dismissal of these defendants from

this action would have resulted in the effective forfeiture of their claims to the

interpleaded funds.      Dismissal is no longer an available sanction, given the

undersigned has determined Wells Fargo has the superior claim to the interpleaded

funds. Defaults judgments would operate in a way similar to dismissal to the

extent they would result in declarations Standard Fire owes no coverage for Ms.

McCullars’ and Mr. Millwood’s personal property alleged to have been damaged

by the fire. In other words, just as dismissal would have resulted in no recovery by

Ms. McCullars or Mr. Millwood, the same is true with the entry of default

judgments.     Given the threat of dismissal was not sufficient to motivate the

attendance of Ms. McCullars or Mr. Millwood, there is no realistic possibility a

sanction less than the entry of default judgments against these defendants would

achieve a better result. Standard Fire and the court would be left to expend

valuable     resources   resolving   claims   against   non-participating   litigants.

Accordingly, the undersigned will enter defaults judgments against Ms. McCullars


                                         15
and Mr. Millwood on Counts II, III, and V of the complaint, pursuant to the court’s

inherent authority and Rule 16(f). 8

       In doing so, the undersigned is mindful that regardless of a party’s

misconduct justifying sanctions, “a default judgment cannot stand on a complaint

that fails to state a claim.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353,

1371 (11th Cir. 1997).           The undersigned has reviewed the complaint and

determined Counts II, III, and V states viable causes of action against Ms.

McCullars and Mr. Millwood.

       Count II of the complaint seeks a declaration the Insurance Policy provides

no coverage for any damage sustained to Mr. Millwood’s personal property. (Doc.

1). Count III of the complaint seeks a declaration the Insurance Policy provides no

coverage for any damage sustained to Ms. McCullar’s personal property. (Id.). In

support of these counts, Standard Fire alleges the Insurance Policy defines an

“insured” as a relative that resides in Mr. Carr’s home, that Mr. Millwood was not

related to Mr. Carr at the time of the fire, and that Ms. McCullars did not reside in



8
  In addition to a sanction imposed under Rule 16(f)(1), a court is required to order the non-
compliant party to pay the reasonable expenses, including attorneys’ fees, incurred because of
the party’s misconduct, unless that misconduct “was substantially justified or other
circumstances make an award of expenses unjust.” Fed. R. Civ. P. 16(f)(2). While the conduct
of Ms. McCullars and Mr. Millwood was not substantially justified, the undersigned finds an
award of expenses to Standard Fire would be unjust. Notwithstanding Ms. McCullars’ and Mr.
Millwood’s lack of participation in these proceedings, Standard Fire’s participation has not been
futile given it has been able to settle its dispute with Mr. Carr.
                                               16
Mr. Carr’s home at the time of the fire. (Id.). 9 Additionally, Standard Fire alleges

that by the terms of the Insurance Policy, personal property belonging to “others”

or “guests” is not covered unless a request for such coverage is made to Standard

Fire prior to a loss and that no such request was made in this case. (Id.). These

allegations are sufficient to establish an actual controversy between Standard Fire,

on the one hand, and Ms. McCullars and Mr. Millwood, on the other, and,

assuming their truth, entitle Standard Fire to the relief it seeks. See Malowney v.

Fed. Collection Deposit Grp., 193 F.3d 1342, 1347 (11th Cir. 1999) (holding that

to state a claim under the Declaratory Judgment Act, 28 U.S.C. § 2201, the facts

alleged must demonstrate an “actual controversy,” meaning “a substantial

continuing controversy between two adverse parties”); Safeway Ins. Co. of

Alabama v. Herrera, 912 So. 2d 1140, 1143 (Ala. 2005) (“General rules of

contract law govern an insurance contract.”).

         Count V of the complaint seeks a declaration there are alternative grounds

on which Standard Fire owes no coverage to Ms. McCullars and Mr. Millwood.

(Doc. 1). In support of this count, Standard Fire alleges the Insurance Policy

requires an insured to sit for an examination under oath as a condition precedent to

coverage and that Ms. McCullars and Mr. Millwood refused to do so. (Id.). These

allegations are likewise sufficient to establish an actual controversy between


9
    According to Standard Fire, Mr. Millwood stayed at Mr. Carr’s home on occasion. (Doc. 1).
                                               17
Standard Fire, on the one hand, and Ms. McCullars and Mr. Millwood, on the

other, and assuming their truth, entitle Standard Fire to the relief it seeks. See

Malowney, 193 F.3d at 1347 (discussed supra); Herrera, 912 So. 2d at 1143

(discussed supra); Baldwin Mut. Ins. Co. v. Adair, 181 So. 3d 1033, 1045 (Ala.

2014) (holding insured must comply with post-loss obligations when making claim

and meeting those obligations is precondition to insurer’s duty to make loss

payment); Nationwide Ins. Co. v. Nilsen, 745 So. 2d 264, 267 (Ala. 1998) (same).

VI. Conclusion

      For the foregoing reasons, the undersigned ORDERS as follows: Wells

Fargo’s motion for summary judgment (Doc. 46) is GRANTED, and the Clerk is

DIRECTED to pay the entirety of the interpleaded funds ($27,657.73) to Wells

Fargo.

      The motion seeking approval of the proposed settlement between Standard

Fire and Mr. Carr (Doc. 48) is GRANTED, and the proposed settlement is

APPROVED, subject to the condition that a conservator be appointed to manage

the settlement funds on Mr. Carr’s behalf. Standard Fire is DIRECTED to deposit

the settlement funds with the registry of the court within thirty (30) calendar days.

The Clerk is DIRECTED to hold these funds in an interest-bearing account for the

benefit of Mr. Carr pending appointment of a conservator to manage the funds on

Mr. Carr’s behalf.    Mr. Beard is DIRECTED to seek appointment of such

                                         18
conservator and to file a notice in this action upon appointment of such

conservator. 10

       Finally, as sanctions for their failure to comply with court orders and

otherwise participate in these proceedings, DEFAULT JUDGMENTS are

GRANTED against Ms. McCullars and Mr. Millwood on Counts II, III, and V of

Standard Fire’s complaint, to the extent the undersigned DECLARES Standard

Fire owes no coverage to these defendants under the Insurance Policy.

       A separate final order will be entered.

       DONE this 18th day of September, 2019.



                                                    ______________________________
                                                    STACI G. CORNELIUS
                                                    U.S. MAGISTRATE JUDGE




10
  The undersigned also retains jurisdiction pertaining to payment of Mr. Carr’s settlement funds
upon a conservator being secured.
                                              19
